          Case 1:21-cv-03725-MKV Document 1 Filed 04/27/21 Page 1 of 11




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X   Case No. 21-cv-3725
 IKIDA SEARCY,

                                  Plaintiff,                               COMPLAINT

                  - against -
                                                                           PLAINTIFF DEMANDS
 BATTERY PARK CITY AUTHORITY,                                              A TRIAL BY JURY

                                   Defendants.
 ----------------------------------------------------------------------X
         IKIDA SEARCY, (“Plaintiff”), by and through her attorneys, PHILLIPS &

ASSOCIATES, Attorneys at Law, PLLC, against BATTERY PARK CITY AUTHORITY,

(“Defendant”) alleges upon knowledge as to herself and her own actions and upon information

and belief as to all other matters as follows:

                                        NATURE OF THE CASE

1.      This is a civil action based upon Defendant’s violations of Plaintiff’s rights guaranteed to

        her by: (i) the race discrimination provision of the Title VII of the Civil Rights Act of

        1964, as amended (“Title VII”); (ii) the race discrimination provision of 42 U.S.C. § 1981

        (“Section 1981”); (iii) the race discrimination provisions of the New York State Human

        Rights Law, New York Executive Law § 296 et seq. (“NYSHRL”); (iv) the race

        discrimination provisions of the New York City Human Rights Law, New York City

        Administrative Code § 8-107 et seq. (“NYCHRL”); and (v) any other claim(s) that can be

        inferred from the facts set forth herein.

                                     JURISDICTION AND VENUE

2.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, as this action arises

        under 42 U.S.C. § 2000(e), et seq.

3.      The Court has supplemental jurisdiction over all state and county law claims pursuant to
        Case 1:21-cv-03725-MKV Document 1 Filed 04/27/21 Page 2 of 11




      28 U.S.C. §1367.

4.    Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2), as a substantial part of

      the actions or omissions giving rise to the claims for relief, occurred within this judicial

      district.

                            PROCEDURAL PREREQUISITES

5.    Plaintiff timely filed a complaint, upon which this Complaint is based, with the United

      States Equal Employment Opportunity Commission (“EEOC”).

6.    Plaintiff received a Notice of Right to Sue from the EEOC, dated February 9, 2021, with

      respect to the instant charges of discrimination. A copy of the Notice is annexed to this

      Complaint.

7.    This action is being commenced within 90 days of receipt of the Notice of Right to Sue.

                                          PARTIES

8.    At all relevant times herein, Plaintiff was and is a “person” and “employee” and entitled to

      protection as defined by Title VII, the NYSHRL, and the NYCHRL.

9.    At all relevant times herein, Defendant is a public benefit corporation formed under the

      laws of the State of New York and responsible maintaining a commercial, residential, retail

      and park space on the lower west side of Manhattan.

10.   At all relevant times herein, Defendant “employs” fifteen and thus one or more

      “employees,” and is thus an “employer” within the meaning of Title VII, the NYSHRL,

      and the NYCHRL

                                    MATERIAL FACTS

11.   On or about March 12, 2020, Defendant hired Plaintiff as a Seasonal Maintenance

      Technician earning $16.00 per hour.
        Case 1:21-cv-03725-MKV Document 1 Filed 04/27/21 Page 3 of 11




12.   Shortly thereafter, Plaintiff’s co-worker, Sakina Graves (“Graves”) began to discriminate

      against Plaintiff on the basis of her skin complexion, referring to her as “high yellow bitch”

      and “piss colored.”

13.   In or around March or April 2020, Plaintiff was performing garbage duty with Graves when

      Graves told Plaintiff, “When I first saw you, I was like here come this light skin bitch, oh

      God! I can’t stand y’all light skin motherfuckers, Y’all are some conceited piss color

      motherfuckers.”

14.   Despite feeling offended by Graves’ sudden attack, Plaintiff attempted to resolve the

      situation by saying, “You can’t stereotype everyone. What is wrong with thinking you’re

      good looking. It wouldn’t matter to me what color I am. I am still gonna feel beautiful.”

15.   However, Graves insisted that her discriminatory viewpoint was correct and, in an effort

      to support her reprehensible position, told Plaintiff, “I know my daughter is light skin, and

      I can’t stand that bitch.”

16.   In or around May 2020, Plaintiff was walking past Graves in the locker room as she was

      ending her shift when Graves brandished a knife that she pulled out of what appeared to be

      a long-tailed comb. Graves began to toy around with the knife in an intimidating manner

      as she spoke out loud in the locker room in which Plaintiff and another employee were

      present. Specifically, Graves blurted out, “I’m a crazy bitch, I am always with the bullshit.”

17.   Immediately, Plaintiff quickly walked out of the locker room terrified as she knew Graves

      did not like her.

18.   Plaintiff did not know who she could confide in to report Graves’ behavior, as other

      supervisors and staff members had warned Plaintiff to not to trust anyone.

19.   Moreover, Plaintiff was reluctant to confide in her manager, Ken Singh (“Singh”), with her
        Case 1:21-cv-03725-MKV Document 1 Filed 04/27/21 Page 4 of 11




      concerns. Plaintiff previously informed Singh, in confidence, that she needed to take time

      off to care for her grandchildren because her daughter contracted COVID-19. However,

      when she returned to work the entire staff knew of her daughter’s diagnosis. As a result,

      Plaintiff was fearful that any complaint she made regarding Graves would be published to

      the entire staff.

20.   Plaintiff was also concerned that any complaint lodged against Graves would lead nowhere.

      Plaintiff had witnessed Graves act aggressively towards other co-workers and supervisors.

      Graves even racially insulted patrons of Battery Park, referring to them as “crackers” and

      “honkies.” Upon information and belief, a patron lodged a complaint against Graves

      because of these comments, but no action was taken by Defendant.

21.   Graves has a long history of making discriminatory remarks towards other individuals,

      including remarks made in full view of managerial, and, upon information and belief, at

      least one complaint was lodged against Graves by a prior employee of Defendant, which

      also resulted in no discipline for Graves.

22.   In or around July 2020, Graves began to get even more aggressive and regularly walked

      very closely by Plaintiff in the evident hope that Plaintiff would accidently make physical

      contact with her, thereby giving Graves an excuse to start a fight.

23.   Graves also turned or intimidated the other staff members against Plaintiff, as co-workers

      who used to be friendly with Plaintiff would no longer speak with her and would cease

      talking whenever Plaintiff entered a room.

24.   In or around late July 2020, Plaintiff fearing for her personal safety in light of Graves’

      threats, decided to resign.

25.   Plaintiff informed her supervisor Shawn (Last Name Unknown) (“Shawn”) of her decision
        Case 1:21-cv-03725-MKV Document 1 Filed 04/27/21 Page 5 of 11




      to resign and explained she could no longer handle the daily harassment she faced because

      of her skin color. In response, Shawn expressed no surprise and knew exactly who Plaintiff

      was talking about. Shawn was apologetic and informed Plaintiff she was a good employee.

      He further told Plaintiff that he was sad to see her leave so soon.

26.   Under such circumstances, any reasonable person, like Plaintiff, would have felt compelled

      to resign, and, as a result, Plaintiff’s resignation was, in fact, a constructive termination.

27.   In or about early August 2020, Plaintiff received a call from Defendant’s Office of Equal

      Employment (“EEO”), who advised Plaintiff that Shawn reported Plaintiff’s complaints

      about Graves to his superiors. During the call, Plaintiff informed the EEO employee

      everything that occurred with Graves, including her derogatory comments regarding

      Plaintiff’s skin color and her aggressive behavior towards Plaintiff.

28.   On August 8, 2020, Plaintiff received a menacing text message from Graves stating, “That

      EEO shit didn’t work” and referred to Plaintiff as a liar along with laughing emojis,

      indicating that, once again, Defendant had failed to discipline Graves.

29.   Following the text message, Plaintiff began to receive calls from a blocked number. When

      Plaintiff answered one of the calls, she was berated with cursing and screaming, “yeah,

      bitch you thought you got me, you pissed color bitch!”

30.   Plaintiff quickly hung up the phone and ignored subsequent calls from the same number.

31.   As a result of Defendant’s actions, Plaintiff felt humiliated, degraded, victimized,

      embarrassed, and suffered severe emotional distress.

32.   As a result of the acts and conduct complained of herein, Plaintiff has suffered, and will

      continue to suffer, the loss of income, the loss of salary, bonuses, benefits and other

      compensation which such employment entails, and Plaintiff has also suffered future
        Case 1:21-cv-03725-MKV Document 1 Filed 04/27/21 Page 6 of 11




      pecuniary losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and

      other non-pecuniary losses.

33.   Defendant’s actions and conduct were intentional and intended to harm Plaintiff.

34.   As Defendant’s conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law, Plaintiff demands punitive damages as against the Defendants.

                                FIRST CAUSE OF ACTION
                         Race Discrimination in Violation of Title VII

35.    Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint.

36.   Title VII of the Civil Rights Act of 1964, as amended 42 U.S.C. § 2000e-2(a)(1), states in

      relevant part:

             It shall be an unlawful employment practice for an employer to fail
             or refuse to hire or to discharge any individual, or otherwise to
             discriminate against any individual with respect to their
             compensation, terms, conditions, or privileges of employment,
             because of such individual’s race, color, religion, sex, or national
             origin[.]

37.   As described above, Defendant discriminated against Plaintiff on the basis of her race, in

      violation of Title VII, by creating, fostering, condoning, accepting, ratifying, and/or

      negligently failing to prevent or remedy a hostile work environment that included, among

      other things, severe or pervasive harassment of Plaintiff based on her race.

38.   As a result of the unlawful discriminatory conduct of Defendant in violation of Title VII,

      Plaintiff has suffered, and continues to suffer, severe mental anguish and emotional

      distress, including, but not limited to depression, humiliation, embarrassment, stress and

      anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering, for

      which he is entitled to an award of monetary damages and other relief.
        Case 1:21-cv-03725-MKV Document 1 Filed 04/27/21 Page 7 of 11




39.   The unlawful discriminatory actions of Defendant constitute malicious, willful, and wanton

      violations of Title VII, for which Plaintiff is entitled to an award of punitive damages.

                               SECOND CAUSE OF ACTION
                        Race Discrimination in Violation of Section 1981

40.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

41.   42 U.S.C. § 1981 states in relevant part as follows:

             All persons within the jurisdiction of the United States shall have
             the same right in every State and Territory to make and enforce
             contracts, to sue, be parties, give evidence, and to the full and equal
             benefit of all laws and proceedings for the security of persons and
             property as is enjoyed by white citizens, and shall be subject to like
             punishment, pains, penalties, taxes, licenses, and exactions of every
             kind, and to no other.

42.   Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. § 1981, by

      discriminating against Plaintiff because of her race (Black).

43.   Plaintiff was subjected to negative disparate treatment, discrimination, humiliation,

      embarrassment, adverse employment actions, and loss of employment due to her race.

                              THIRD CAUSE OF ACTION
                     Race Discrimination in Violation of the NYSHRL

44.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

45.   New York State Executive Law §296(1)(a) provides that:

             It shall be an unlawful discriminatory practice: For an employer or
             licensing agency, because of an individual’s age, race, creed, color,
             national origin, sexual orientation, military status, sex, disability,
             predisposing genetic characteristics, marital status, or domestic
             violence victim status, to refuse to hire or employ or to bar or to
             discharge from employment such individual or to discriminate
             against such individual in compensation or in terms, conditions or
             privileges of employment.
        Case 1:21-cv-03725-MKV Document 1 Filed 04/27/21 Page 8 of 11




46.   As described above, Defendant discriminated against Plaintiff on the basis of her race, in

      violation of NYSHRL, by creating, fostering, condoning, accepting, ratifying, and/or

      negligently failing to prevent or remedy a hostile work environment that included, among

      other things, harassment of Plaintiff based on her race. As a result of Defendant’s unlawful

      discriminatory conduct in violation of the NYSHRL, Plaintiff has suffered, and continues

      to suffer, economic loss, for which her is entitled to an award of monetary damages and

      other relief.

47.   As a result of Defendant’s unlawful discriminatory conduct in violation of NYSHRL,

      Plaintiff has suffered, and continues to suffer, severe mental anguish and emotional

      distress, including, but not limited to, depression, humiliation, embarrassment, stress and

      anxiety, and emotional pain and suffering, for which her is entitled to an award of monetary

      damages and other relief.

48.   Defendant’s unlawful discriminatory actions constitute malicious, willful, and wanton

      violations of the NYSHRL, for which Plaintiff is entitled to an award of punitive damages.

                              FOURTH CAUSE OF ACTION
                      Race Discrimination in Violation of the NYCHRL

49.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

50.   The Administrative Code of City of New York § 8-107(1)(a) provides that

              It shall be an unlawful discriminatory practice: for an employer or
              an employee or agent thereof, because of the actual or perceived age,
              race, creed, color, national origin, gender, disability, marital status,
              partnership status, caregiver status, sexual and reproductive health
              decisions, sexual orientation, uniformed service or alienage or
              citizenship status of any person... to refuse to hire or employ or to
              bar or to discharge from employment such person or to discriminate
              against such person in compensation or in terms, conditions or
          Case 1:21-cv-03725-MKV Document 1 Filed 04/27/21 Page 9 of 11




                privileges of employment.

51.     As described above, Defendant discriminated against Plaintiff on the basis of her race in

        violation of the NYCHRL by, including but not limited to, subjecting her to disparate

        working conditions and denying her the opportunity to work in an employment setting free

        of unlawful discrimination and harassment. As a result of Defendant's unlawful

        discriminatory conduct in violation of the NYCHRL, Plaintiff has suffered, and continues

        to suffer, economic loss, for which she is entitled to an award of monetary damages and

        other relief.

52.     As a result of Defendant's unlawful discriminatory conduct in violation of the NYCHRL,

        Plaintiff has suffered, and continues to suffer, mental anguish and emotional distress,

        including, but not limited to, depression, humiliation, embarrassment, stress and anxiety,

        loss of self-esteem and self-confidence, and emotional pain and suffering, for which she is

        entitled to an award of monetary damages and other relief.

53.     Defendant's unlawful discriminatory actions constitute violations of the NYCHRL that

        amount to willful or wanton negligence, recklessness, and involve a conscious disregard of

        the rights of others or conduct so reckless as to amount to such disregard for which Plaintiff

        is entitled to an award of punitive damages

                                             JURY DEMAND

51.     Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury on all

        claims in this action.

        WHEREFORE, Plaintiff respectfully requests a judgment against Defendant:

      A. Declaring that Defendant engaged in unlawful employment practices prohibited by Title

         VII, Section 1981, NYSHRL, and NYCHRL in that Defendant discriminated against
        Case 1:21-cv-03725-MKV Document 1 Filed 04/27/21 Page 10 of 11




       Plaintiff on the basis of her race.

   B. Restraining Defendant from any retaliation against Plaintiff for participating in any form

       in this litigation;

   C. Declaring preliminary and permanent injunctions against Defendant and its officers,

      owners, agents, successors, employees, representatives, and any and all persons acting in

      concert with them, from engaging in each of the unlawful practices, policies, customs, and

      usages set forth herein;

   D. Awarding damages to Plaintiff for all damages resulting from Defendant’s unlawful

      discrimination and to otherwise make him whole for any losses suffered as a result of such

      unlawful employment practices;

   E. Awarding Plaintiff compensatory damages for mental, emotional and physical injury,

      distress, pain and suffering and injury to her reputation in an amount to be proven;

   F. Awarding Plaintiff punitive damages;

   G. Awarding Plaintiff attorneys’ fees, costs, and expenses incurred in the prosecution of the

      action; and

   H. Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

      proper to remedy Defendant’s unlawful employment practices.


Dated: New York, New York
       April 27, 2021
                                                   PHILLIPS & ASSOCIATES,
                                                   ATTORNEYS AT LAW, PLLC

                                             By:   _/s/ Marjorie Mesidor_____
                                                   Marjorie Mesidor, Esq.
                                                   Joseph Myers, Esq.
                                                   Attorneys for Plaintiff
                                                   45 Broadway, Suite 620
                                                   New York, New York 10006
Case 1:21-cv-03725-MKV Document 1 Filed 04/27/21 Page 11 of 11




                                 T: (212) 248-7431
                                 F: (212) 901-2107
                                 mmesidor@tpglaws.com
                                 jmyers@tpglaws.com
